Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on  01/25/2021  for response of the office action mailed on 09/24/2020 along with interview held on  02/01/2021 (examiner initiated).
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21-22,25-29,32-36 and 39-40 (renumbered 1-14, respectively) along with arguments presented in remarks filed on 01/25/2021 in conjunction with interview held on  02/01/2021 (examiner initiated) have been fully considered and are persuasive. The objections/rejections of these claims  have accordingly been withdrawn.

Allowable Subject Matter
Claims 21-22,25-29,32-36 and 39-40 (renumbered 1-14, respectively) are allowed in light of applicant’s arguments along with interview held on  02/01/2021 (examiner initiated) and in light of prior art(s) of record.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Attorney Laleh Jalali (Reg. # 40,031) on 02/01/2021  ; On 02/01/2021, examiner  contacted applicant's representative attorney Jalali, proposed to roll up dependent claims 23-24 to independent claim 21, dependent claims 30-31 to independent claim 28 and  dependent claims 37-38 to independent claim 35. Attorney Jalali asked for a few hours to contact with the applicant and later on the same day, sent an e-mail confirming the acceptance of proposed amendments. See interview summary.
 
The application has been amended as follows: See  attached claim amendments




Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 21 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “An apparatus of a wideband coverage enhancement (WCE) user equipment (UE) operable for communication in a MulteFire cell, the apparatus comprising: one or more processors configured to: identify, at the WCE UE, selected resource blocks containing an enhanced physical downlink control channel (ePDCCH), wherein the selected resource blocks are identified using a master information block (MIB); decode an ePDCCH transmission; and identify, at the WCE UE, a system information block MulteFire (SIB-MF) scheduled via the ePDCCH to allow the SIB-MF to be decoded; and a memory interface configured to send to a memory the selected resource blocks containing the ePDCCH.”, the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “decode, at the WCE UE, the SIB-MF, wherein the SIB-MF is received at the WCE UE in a physical downlink shared channel (PDSCH), and wherein decoding the SIB-MF includes decoding the SIB-MF in a first subframe of the PDSCH, and decoding the SIB-MF in a second subframe of the PDSCH;”, in combination with all other limitations of the claim. Claims 22, 25-27  are allowable for depending on independent  21.

Independent claim 28 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “An apparatus of a next generation node B (gNB) operable for communication in a MulteFire cell, the apparatus comprising:  one or more processors configured to: encode, at the gNB for transmission to a wideband coverage enhancement (WCE) user equipment (UE), selected resource blocks containing an enhanced physical downlink control channel (ePDCCH), wherein the selected resource blocks can be identified at the WCE UE using a master information block (MIB); encode, at the gNB for transmission to the WCE UE, an ePDCCH transmission; and a memory interface configured to receive from a memory the selected resource blocks containing the ePDCCH”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “ encode, at the gNB for transmission to the WCE UE, the SIB-MF in a physical downlink shared channel (PDSCH), wherein the SIB-MF is encoded in a first subframe. wherein the SIB-MF is encoded in a second subframe, wherein the PDSCH of SIB-MF of the first subframe is identical to the PDSCH of SIB-MF of the second subframe.”, in combination with all other limitations of the claim.  Claims 29, 32-34  are allowable for depending on independent  28.

Independent claim 35 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “At least one non-transitory machine readable storage medium having instructions embodied thereon for performing communication in a MulteFire cell, the instructions when executed by one or more processors at a wideband coverage enhancement (WCE) user equipment (UE) perform: identifying, at the WCE UE, selected resource blocks containing an enhanced physical downlink control channel (ePDCCH), wherein the selected resource blocks are identified using a master information block (MIB); decoding an ePDCCH transmission; and identifying, at the WCE UE, a system information block MulteFire (SIB-MF) scheduled via the ePDCCH to allow the SIB-MF to be decoded”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “decoding, at the WCE UE, the SIB-MF received in a physical downlink shared channel (PDSCH), wherein the SIB-MF is decoded in a first subframe, decoding the SIB-MF in a second subframe, wherein the PDSCH of SIB-MF of the first subframe is identical to the PDSCH of SIB-MF of the second subframe;”, in combination with all other limitations of the claim. Claims 36, 39-40  are allowable for depending on independent  35.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 21, 28 and 35  with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Radulescu et a
Radulescu et al; 2017/0251499; See ¶0040, ¶0127, ¶0194 along with Fig.4B, 13-18.
Zhou  et al; 2019/0274092; See  ¶0004,¶0045, ¶0049,¶0051-¶0073,  ¶0077 - ¶0104, ¶0124, ¶0125, ¶0127, ¶0130, ¶0139-¶0140 along with Fig. 1-11.
Liu  et al; 2018/0227797; See  ¶0034,¶0036, ¶0044-¶0048,¶0052-¶0058 along with Fig. 3.
Malladi  et al; 2016/0007353; See  ¶0085-¶0094 along with Fig. 5-6.
Liu et al; 2018/0123859; See ¶0078 along with Fig.3.
3GPP TSG RAN WG1 AH_NR Meeting;R-1700277; Source: vivo; Title: NR-PDCCH Control Resource Set Spokane, USA, 16th - 20th January 2017. See §2.1, §2.2, §3.1.3.
MFA TS 36.213 V1.0.0 (2016-11); MulteFire Alliance; Evolved Universal Terrestrial Radio Access (E-UTRA);Physical layer procedures (Release 1). See § 7.1.6, §7.1.6.4, §7.1.6.4A, §7.1.7.

Yet, none of those references disclose limitations of independent claims as indicated above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467